TherapeuticsMD, Inc. 8-K Exhibit 10.0 LEASE AGREEMENT LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania limited partnership Landlord AND VITAMEDMD, LLC, a Delaware limited liability company Tenant AT Paragon Business Center 951 Broken Sound Parkway, NW, Suites 300 & 320 Boca Raton, Florida 33487 LEASE AGREEMENT INDEX § Section Page 1. Basic Lease Terms and Definitions 2 2. Premises 3 3. Use 3 4. Term; Possession 3 5. Rent; Taxes 3 6. Operating Expenses 4 7. Utilities 4 8. Insurance; Waivers; Indemnification 4 9. Maintenance and Repairs 5 Compliance 5 Signs 6 Alterations 6 Construction Liens 7 Landlord’s Right of Entry 7 Damage by Fire or Other Casualty 7 Condemnation 7 Quiet Enjoyment 7 Assignment and Subletting 7 Subordination; Mortgagee’s Rights 8 Tenant’s Certificate; Financial Information 8 Surrender, 9 Defaults - Remedies 9 Tenant’s Authority 10 Landlord’s Authority 10 Liability of Landlord 10 Miscellaneous 11 Notices 11 Security Deposit; Prepaid Rent 12 Radon Gas 12 Option to Extend 12 Brokers; Recognition and Indemnity 12 Improvements by Landlord; HVAC Cost Contribution by Tenant 13 i THIS LEASE AGREEMENT (this “Lease”) is made by and between LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania limited partnership (‘‘Landlord”) and VITAMEDMD, LLC, a limited liability company organized under the laws of Delaware (“Tenant”), and is dated as of the date on which this Lease has been fully executed by Landlord and Tenant. 1. Basic Lease Terms and Definitions. (a) Premises: Suites 300 and 320, consisting of a total of approximately 7,130 rentable square feet as shown on Exhibit “A”. (b) Building: Approximate rentable square feet: 85,610. Address: Paragon Business Center, 951 Broken Sound Parkway, NW, Boca Raton, Florida 33487. (c) Term: Forty Five (45) consecutive months (plus any partial month from the Commencement Date until the first day of the next full calendar month during the Term). (d) Commencement Date: The later to occur of the following dates: (i) September 1, 2009, or (ii) the date Landlord delivers the Premises to Tenant with all of the improvements set forth on Exhibit “D” substantially completed. Notwithstanding the foregoing, in the event Tenant opens for business in the Premises at any time prior to September 1, 2009, such date will be deemed the Commencement Date. (e) Expiration Date: The last day of the Term. (f) Minimum Annual Rent: Payable in monthly installments as follows: Month of Term Annual Monthly 1— 3* $ $ 4 — 12 $ $ 13 — 24 $ $ 25 — 36 $ $ 37 — 45 $ $ * Monthly installments of Annual Operating Expenses (as defined below) and all applicable Florida sales tax shall be payable by Tenant for these months notwithstanding that no installments of Minimum Annual Rent are then due and payable. The foregoing Minimum Annual Rent does not include applicable Florida sales tax payable by Tenant, which applicable sales tax shall be paid by Tenant in addition to the above-noted Minimum Annual Rent, together with each installment of Minimum Annual Rent. So long as no Event of Default (defined below) has occurred as noted above, the monthly installments of Minimum Annual Rent (but not the monthly installment of estimated Annual Operating Expenses) shall be abated for a period of three (3) months (specifically months one (1), two (2) and three (3) of the Term) (the “Rent Abatement Period”). Upon the expiration of the Rent Abatement Period, that is the first (1st) day of the fourth (4th) month of the Term of this Lease, Tenant shall commence payment of all Rent due under this Lease. (g) Annual Operating Expenses: Estimated for calendar year 2009 to be $41,995.70, payable in monthly installments of $3,499.64, subject to adjustment as provided in this Lease. The foregoing Annual Operating Expenses do not include applicable Florida sales tax payable by Tenant, which applicable sales tax shall be paid by Tenant in addition to the above-noted Annual Operating Expenses, together with each monthly installment of Annual Operating Expenses. (h) Tenant’s Share: 8.33% (also see Definitions) (i) Use: Office and light industrial, specifically, office use in Suite 320 and warehouse/light industrial for Suite 300. (j) Security Deposit: $18,642.57 2 (k) Addresses For Notices: Landlord: Liberty Property Limited Partnership Tenant: Before the Commencement Date: 750 Park of Commerce Blvd., Suite 105 VitaMedMC, LLC Boca Raton, FL 33431 6501 Congress Avenue Attn: Vice President Boca Raton, Florida 33487 On or after the Commencement Date: Premises (l) Guarantor: None. (m) Additional Defined Terms: See Rider 1 for the definitions of other capitalized terms. (n) Contents: The following are attached to and made a part of this Lease: Rider 1 — Additional Definitions Exhibits: “A” — Plan showing Premises “B” — Building Rules “C” — Estoppel Certificate Form “D” — Improvements by Landlord 2.Premises.Landlord leases to Tenant and Tenant leases from Landlord the Premises, together with the right in common with others to use the Common Areas. Tenant accepts the Premises, Building and Common Areas “AS IS”, without relying on any representation, covenant or warranty by Landlord other than as expressly set forth in this Lease. Landlord and Tenant agree to the rentable square footage set forth in Section l(g) above, for all purposes under this Lease, without regard to actual measurement. 3.Use. Tenant shall occupy and use the Premises only for the Use specified in Section 1 above. Tenant shall not permit any conduct or condition which may endanger, disturb or otherwise interfere with any other Building occupant’s normal operations or with the management of the Building. Tenant shall not use or permit the use of any portion of the Property for outdoor storage or installations outside of the Premises.
